854 F.2d 528
272 U.S.App.D.C. 119
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Layton FAY, Appellant,v.Edwin A. MEESE.
No. 88-5030.
United States Court of Appeals, District of Columbia Circuit.
Aug. 3, 1988.

Before WALD, Chief Judge, MIKVA and HARRY T. EDWARDS, Circuit Judges.

JUDGMENT

1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED by the court that the district court's order filed December 21, 1987 be affirmed.  Appellant's complaint presented no factual or legal basis for relief.   See Brandon v. District of Columbia Board of Parole, 734 F.2d 56, 59 (D.C.Cir.1984), cert. denied, 469 U.S. 1127 (1985).  Therefore, the district court's decision dismissing it as frivolous was clearly correct.  28 U.S.C. Sec. 1915(d).  The court should, however, revoke in forma pauperis status upon dismissal under similar circumstances in the future.   See Sills v. Bureau of Prisons, 761 F.2d 792, 795 (D.C.Cir.1985).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely request for rehearing.  See D.C.Cir.Rule 15.